Cook, J.,
delivered the opinion pf the Court,
This was an action of debt, on a promissory note. The defendant plead nil debels an which issue was taken $ also, a special plea, which was demurred to. In this *186state of pleading, the cause was submitted to the Court, who, in general terms, without distinguishing between the issues, rendered judgment for the plaintiff. In general, where there is an issue in law, and an issue in fact, the question of law should be disposed of before the issue of fact is tried; and, upon issues of fact, there should be a finding before the conclusion of law can be pronounced. In this case, it neither appears by the record, that the demurrer was adjudicated upon, 'nor that the fact in issue was found for the plaintiff. The judgment of the Circuit Court is erroneous, because, the record does not show upon what it -was predicated.
Said judgment must, therefore, be reversed, and the cause remanded to-said Circuit Court, and the several issues there tried; and the plaintiff in error must recover of the defendants his costs, about this writ of error expended.